Case: 18-14781    Date Filed: 07/01/2019   Page: 1 of 10


                                                             [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-14781
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 0:17-cv-60255-CMA



JODI-KAYE SPARKES,
as personal representative of the Estate of
Marlon Woodstock,

                                                                Plaintiff–Appellant,

                                       versus


CITY OF SUNRISE,
GREGORY LOOR,

                                                            Defendants–Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                   (July 1, 2019)
             Case: 18-14781     Date Filed: 07/01/2019   Page: 2 of 10


Before WILLIAM PRYOR, NEWSOM and BRANCH, Circuit Judges.

PER CURIAM:

      Jodi-Kaye Sparkes, as personal representative for Marlon Woodstock’s

estate, appeals the summary judgment against her second amended complaint

against the City of Sunrise, Florida, and Officer Gregory Loor of the Sunrise Police

Department for excessive force in the fatal shooting of Woodstock. See 42 U.S.C.

§ 1983. Woodstock’s family requested assistance in committing him involuntarily

for a mental examination, Fla. Stat. § 394.463, but when officers confronted him,

Woodstock refused to relinquish his knife, even after being shocked with tasers

and bitten by a police canine. When Woodstock swiped his knife at him, Officer

Loor shot Woodstock and then other officers disarmed him. The district court ruled

that Officer Loor was entitled to qualified immunity. We affirm.

                               I. BACKGROUND

      The morning of September 30, 2014, Woodstock’s roommate, Keith Daley,

saw Woodstock talking to himself and spinning around in their back yard while

holding multiple knives. Daley retreated to his bedroom and called a member of

Woodstock’s family. Woodstock’s cousin, Leighton Buckley, drove to the house.

Buckley tried to persuade Woodstock to put down the weapons, but Woodstock

responded, “try me, try me,” displayed his knives, chased Buckley down the street,

returned to his house, and slashed the tires on Buckley’s truck. Buckley called


                                         2
              Case: 18-14781     Date Filed: 07/01/2019   Page: 3 of 10


Woodstock’s brother, O’Neil Woodstock, for assistance, and O’Neil drove to

Buckley’s location. After Buckley got into O’Neil’s vehicle, the two men followed

Woodstock at a distance.

      Around 11:00 a.m., O’Neil called 911 and reported Woodstock’s behavior

earlier that morning, including his hostility to Buckley. O’Neil stated that

Woodstock was mentally ill, off his medications, extremely confrontational,

known to be violent, and armed with a knife. O’Neil asked for Woodstock to be

committed under the “Baker Act,” see Fla. Stat. § 394.463, because he suffered

from schizophrenia and other mental disorders and he was “in mental health

court.” After O’Neil stated that Woodstock was at the Mobil gas station on the

corner of Sunset Strip and University Drive, officers were dispatched to take

Woodstock into custody.

      Officer M.D. Mosher of the Sunrise Police Department was first to the scene

and spoke briefly with O’Neil about Woodstock. After backup officers arrived,

Officer Mosher approached Woodstock and yelled, “Hey, Marlon,” but Woodstock

did not respond. After Officer Mosher repeated his greeting, Woodstock pulled out

a large pocket knife from the waistband of his shorts and walked away. Officer

Mosher broadcast over his radio that Woodstock had a knife and the dispatch

operator repeated the officer’s warning.




                                           3
             Case: 18-14781     Date Filed: 07/01/2019   Page: 4 of 10


      Officers activated their emergency sirens and followed Woodstock across

traffic into the parking lot of a busy Walgreens store where a crew of landscapers

was working. Detective Eric Bates blocked Woodstock’s path with his patrol

vehicle, but Woodstock ran into the passenger side of the vehicle, rolled off, and

resumed running. Detective Bates abandoned his vehicle and chased Woodstock

alongside Officer Luis Fernandez.

      When Woodstock reached the lawn crew’s truck, Officer Fernandez

discharged his taser at Woodstock who then fell down. Detective Bates unholstered

his taser and circled the truck to obstruct Woodstock’s path as backup officers

closed in. The group of officers repeatedly instructed Woodstock to drop his knife

to no avail. As soon as the five-second shock from Officer Fernandez’s taser

ended, Woodstock stood up with his knife still clenched in his right hand.

Detective Bates discharged his taser, and as Woodstock fell to his knees, Officer

Loor ran to the scene with his police canine, Recon.

      The parties dispute what happened next, but we must review the evidence in

the light most favorable to Sparkes. See Lee v. Ferraro, 284 F.3d 1188, 1190 (11th

Cir. 2002). One officer used his knee to pin Woodstock’s head to his shoulder

while another officer stepped on Woodstock’s arm to immobilize his right hand in

which he still clenched his knife. Woodstock continued to resist, which prevented

officers from handcuffing his left arm. Officer Loor guided his police canine,


                                         4
              Case: 18-14781     Date Filed: 07/01/2019    Page: 5 of 10


Recon, by his harness close enough to bite Woodstock’s leg. Officer Loor and

other officers instructed Woodstock to drop his weapon, but when he failed to

comply, Detective Bates tased Woodstock. Officer Loor grabbed Woodstock’s

right hand, but Woodstock swung his knife at Officer Loor.

      When Woodstock’s arm touched Officer Loor’s leg, he drew his service

weapon and ordered Woodstock to drop his knife, but he ignored that order.

Officer Loor then shot Woodstock in the chest. Woodstock glanced at his left

shoulder and, without a sound, turned to face Officer Loor and continued to resist.

Officer Loor shot Woodstock a second time, which caused Woodstock’s torso to

drop to the ground. Officer Loor then stepped on Woodstock’s right forearm and

called for assistance. Detective Eric Fernandez kneeled on Woodstock’s right arm,

while Major Louis Berman stomped on Woodstock’s hand and pried the knife out

of Woodstock’s hand as a third officer handcuffed Woodstock.

                          II. STANDARD OF REVIEW

      We review de novo a summary judgment. Nam Dang by & through Vina

Dang v. Sheriff, Seminole Cty. Fla., 871 F.3d 1272, 1278 (11th Cir. 2017).

Summary judgment is appropriate when there exists no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(a). We “resolve all issues of material fact in favor of the plaintiff” and “then

answer the legal question of whether the defendant is entitled to qualified


                                           5
              Case: 18-14781     Date Filed: 07/01/2019    Page: 6 of 10


immunity under that version of the facts.” Lee, 284 F.3d at 1190 (internal quotation

marks and citation omitted).

                                 III. DISCUSSION

      Sparkes argues that a genuine dispute of material fact exists “whether the

use of deadly force was reasonable and necessary” against Woodstock. Sparkes

contends that Officer Loor “charged in without assessing [the] situation or

determining if officers already on scene required K9 services” and “placed himself

in a situation where one of his choices afterwards was to kill Mr. Woodstock.”

Sparkes also contends that the City is liable for Officer Loor’s actions because he

acted “in accordance with” its policies.

      Qualified immunity shields government officials who are acting within their

discretionary authority from liability when “their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would

have known.” Nam Dang, 871 F.3d at 1278 (quoting Harlow v. Fitzgerald, 457
U.S. 800, 818 (1982)). If an official is acting within the scope of his discretionary

authority when he or she committed the allegedly unlawful actions, the plaintiff

must prove “that qualified immunity is not appropriate.” Lee, 284 F.3d at 1194.

“We are required to grant qualified immunity to a defendant official unless the

plaintiff can demonstrate two things: (1) that the facts, when construed in the

plaintiff’s favor, show that the official committed a constitutional violation and, if


                                           6
              Case: 18-14781      Date Filed: 07/01/2019     Page: 7 of 10


so, (2) that the law, at the time of the official’s act, clearly established the

unconstitutionality of that conduct.” Singletary v. Vargas, 804 F.3d 1174, 1180

(11th Cir. 2015). Because the parties agree that Officer Loor was acting within his

discretionary authority when he shot Woodstock, this appeal turns on whether

Officer Loor is entitled to qualified immunity. See Shaw v. City of Selma, 884 F.3d
1093, 1099 (11th Cir. 2018).

      Sparkes argues that Officer Loor’s use of force against Woodstock was

excessive. The Fourth Amendment right to be free from unreasonable searches and

seizures “encompasses the right to be free from excessive force during the course

of a” seizure. Oliver v. Fiorino, 586 F.3d 898, 905 (11th Cir. 2009). We evaluate

an officer’s use of force under an “objective reasonableness” standard. Graham v.

Connor, 490 U.S. 386, 388 (1989). The officer’s actions must be objectively

reasonable in the light of the situation faced by the officer. Id. at 396. The force the

officer employs “must be reasonably proportionate to the need for that force,” as

measured by, among other factors, the danger posed to officers on the scene. Shaw,
884 F.3d at 1099.

       In the face of unfolding events, Officer Loor acted reasonably by using his

police canine, Recon, to subdue Woodstock. The officers had been warned that

Woodstock was mentally ill, confrontational and aggressive, armed with a knife,

had discontinued his medications, and had acted unpredictably and violently that


                                            7
              Case: 18-14781    Date Filed: 07/01/2019    Page: 8 of 10


morning. When greeted amicably by one officer, Woodstock fled wielding a knife.

Woodstock ignored officers’ orders to drop his weapon and refused to relent when

shocked with tasers. Sparkes argues that “the Taser Deployments . . . [were]

controlling” Woodstock, but the undisputed evidence establishes that Woodstock

was still “actively resisting arrest,” Graham, 490 U.S. at 396, while armed with his

knife. We have approved of using a police canine when a person “up to that point,

ha[s] shown anything but an intention of surrendering.” Crenshaw v. Lister, 556
F.3d 1283, 1293 (11th Cir. 2009). Because officers were unable to secure

Woodstock using other non-lethal methods, it was objectively reasonable for

Officer Loor to deploy Recon.

      Sparkes argues that Woodstock had yet to pose any actual threat to the

police or the public so Officer Loor should have diffused the situation rather than

use force, but “[o]ur task is not to evaluate what the officer[] could or should have

done in hindsight,” Garczynski v. Bradshaw, 573 F.3d 1158, 1167 (11th Cir. 2009).

We evaluate “[t]he ‘reasonableness “of a particular use of force . . . from the

perspective of a reasonable officer on the scene, rather than with the 20/20 vision

of hindsight.” Graham, 490 U.S. at 396. Woodstock had threatened to stab his

cousin a few hours earlier and, in view of his repeated refusals to surrender or to

relinquish his weapon, Officer Loor was not required “to wait ‘and hope for the




                                          8
              Case: 18-14781     Date Filed: 07/01/2019    Page: 9 of 10


best.’” Jean-Baptiste v. Gutierrez, 627 F.3d 816, 821 (11th Cir. 2010) (quoting

Scott v. Harris, 550 U.S. 372, 385 (2007)) (alteration adopted).

      Officer Loor’s later uses of deadly force were also objectively reasonable.

“[T]he law does not require officers in a tense and dangerous situation to wait until

the moment a suspect uses a deadly weapon to act,” Long v. Slaton, 508 F.3d 576,

581 (11th Cir. 2007), but Officer Loor did so. Faced with a deranged and defiant

man whom officers were unable to subdue or disarm, Officer Loor used deadly

force when Woodstock threatened to stab him. See Tennessee v. Garner, 471 U.S.
1, 11 (1985) (“[I]f the suspect threatens the officer with a weapon . . ., deadly force

may be used . . . .”). When one bullet failed to incapacitate Woodstock, Officer

Loor acted reasonably in using additional deadly force to overpower Woodstock so

that officers could disarm and handcuff him.

      Officer Loor was entitled to qualified immunity. His use of a police canine

and deadly force was objectively reasonable in this circumstance and did not

violate Woodstock’s right to be free from excessive force. The district court

correctly entered summary judgment in favor of Officer Loor and against

Sparkes’s claim of excessive force.

      Sparkes’s claim against the City also fails as a matter of law. “Only when it

is clear that a violation of specific rights has occurred can the question of § 1983

municipal liability for the injury arise.” Vineyard v. Cty. of Murray, Ga., 990 F.2d
9
             Case: 18-14781     Date Filed: 07/01/2019    Page: 10 of 10


1207, 1211 (11th Cir. 1993). Officer Loor did not commit a constitutional

violation, which means that the City has no municipal liability. See Los Angeles v.

Heller, 475 U.S. 796, 799 (1986) (“If a person has suffered no constitutional injury

at the hands of the individual police officer, the fact that the departmental

regulations might have authorized the use of constitutionally excessive force is

quite beside the point.”).

                                IV. CONCLUSION

      We affirm the summary judgment in favor of Officer Loor and the City of

Sunrise.




                                          10